Citation Nr: 0825588	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-32 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1960 to February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The veteran does not have PTSD as the result of a stressor 
incident during his active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The initial duty-to-assist letter was provided in 
July 2004, before the adjudication of his claim in December 
2004.  The July 2004 letter from the RO provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The July 2004 letter 
did not provide notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, since the claim is being denied and no 
rating or effective date will be assigned, the veteran was 
not prejudiced.  Thus, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and service personnel 
records have been obtained.  The National Archives and 
Records Administration was asked for evidence of the 
veteran's prisoner of war status but did not have any such 
evidence.  The veteran was duly informed.  Social Security 
Administration records have been obtained.  The veteran has 
had a hearing and a VA examination.  A medical opinion has 
been obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that prisoner-of-war (POW) 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  

Discussion

The veteran contends that he has PTSD as the result of 
military sexual trauma (MST) during service.  At his April 
2008 Board hearing, he said that he wanted to withdraw his 
claim of PTSD due to a claimed POW experience and that he 
wanted to solely base his claim on MST.  He testified that a 
warrant officer assaulted, raped, and sodomized him on 4 or 5 
occasions.  

The Board has considered the veteran's sworn April 2008 
testimony as to stressors.  It is internally inconsistent and 
not consistent with the record.  At the hearing, the veteran 
sought to withdraw his earlier assertion that he had PTSD as 
the result of a POW experience; however his explanation 
regarding the filing of that baseless claim as well as his 
additional sworn testimony was not credible.  

In August 2003, A. J. F., M.D., interviewed the veteran for 
the Social Security Administration (SSA) and reported that it 
was difficult to take a history from him as he did not 
coordinate his thoughts.  A VA general psychiatry note of 
August 2006 describes the veteran as a very poor historian.  
On VA neuropsychological examination in September and October 
2006, the veteran was unable to recall detailed information 
about his history.  

The various histories given by the veteran also have 
significant differences.  For example, in August 2003, he 
told Dr. A. J. F. that he had an associate's degree and 
missed a bachelor's degree by 28 credits; but, on VA 
neuropsychological of September and October 2006, he reported 
completing a bachelor's degree in business management and 
business administration.  In many interviews, he failed to 
report significant childhood trauma.  However, in August 
2003, he told Dr. A. J. F. that he was physically and 
mentally abused by his father, who broke his ribs, put him in 
a closet, and told him he was stupid.  He also told 
Dr. A. J. F. that he had multiple injuries and jumped out of 
planes during service.  The service records show that he was 
not trained as a parachutist.  There is no record that he was 
ever authorized to jump from an aircraft at any time during 
service.  There is no record of any injury as the result of 
jumping from an aircraft in service.  The evidence of record 
does not show that any injury was incurred in service.  The 
official medical and personnel records made at the time of 
service outweigh the veteran's claims of injury due to 
jumping from planes in service and establish that such an 
assertion is not valid.   

The earliest record pertaining to PTSD is found in a 
psychological report of August 2003, made for SSA.  Therein, 
the veteran told private psychologist L. R. Z. Ph.D., that he 
had flashbacks about traumatic events in service.  He said he 
was a "covert operator" in Cambodia.  He said he did not 
sleep well because of flashbacks and nightmares.  Later in 
August 2003, he told Dr. A. J. F. that he was a covert 
operator for 21/2 years from 1961 to 1963.  He spent 6 months 
in a POW camp and escaped.  

He reported nightmares about people he killed in service.  
There was no report of sexual trauma at the time of either of 
these initial reports.  Because of the intrusive nature of 
PTSD symptoms, it is incredible that the veteran would not 
have mentioned this second source of PTSD stress.  See 
American Medical Association, Diagnostic and Statistical 
Manual of Mental Disorders, 424 (4th ed., 1994); 38 C.F.R. 
§ 4.130 (2007).  The POW story itself is simply not 
believable in light of the record.  Therefore, the sexual 
trauma would be the only stressor that could support the 
claim, but the failure to report the incident makes it no 
more real than the false POW stressors the veteran initially 
claimed.  

As noted above, the veteran initially report that he was a 
"covert operator" in Cambodia, killed people, was captured, 
spent 6 months in a POW camp and escaped.  On a VA psychiatry 
consultation, in November 2003, he reported that he was 
tortured, kept in a tiger cage for 21/2 to 3 months, and fed 
only 3 times a week on poor quality food to keep him weak and 
prevent escape.  There is nothing in the veteran's service 
personnel records to support his claim.  Specifically, the 
personnel records show he was a radio operator and, after 
initial training, spent his service in Georgia.  There is no 
record of any overseas service.  More importantly, there is 
no record of the extensive training that would be required of 
a "covert operator."  There is no record of overseas 
service.  Instead, the records place the veteran in Georgia.  
Similarly, the service medical records show treatment for 
various colds and other acute and transitory problems during 
his service in Georgia.  There is no record of any residuals 
of torture.  There is no record of any residuals of 
malnutrition or other residuals of prolonged captivity.  The 
RO pursued all relevant sources of documentation that the 
veteran might have been a POW and asked the National Archives 
and Records Administration for evidence of the veteran's POW 
status but that agency did not have any such evidence.  

There is simply no way to reconcile the veteran's service 
personnel and medical records with his claim of having a POW 
stressor.  That stressor is only supported by the veteran's 
bare claim without any documentation.  The actual records 
made during service are much more persuasive and outweigh the 
veteran's claim by a wide margin.  The records establish that 
the veteran did not serve overseas, was never trained as a 
covert operator, was not a POW, and could not have incurred a 
stressor as the result of being a POW.  

The veteran reported to have been a POW in the initial 
histories he gave SSA in August 2003.  These claims continued 
to be noted as late as the VA psychology note of October 
2006.  The veteran's insistence in proffering an untruthful 
event casts serious doubt on his veracity and the subsequent 
history of sexual abuse that he asserted.  

There is nothing in the record that would support his claim 
of sexual abuse.  The service medical records reflect a 
lesion at the base of the penis, inguinal hernias, and 
hemorrhoids; but, there is no medical opinion indicating that 
these or any other findings are residuals of sexual trauma.  
The service personnel records do not document any decrease in 
performance after the alleged incidents.  In fact, the 
veteran reports that after service, he completed an 
associate's degree and some additional college credits.  It 
was not until many years after service, after his arrest and 
losing his job for substance possession, that he reported the 
alleged sexual trauma in service.  This report is only 
supported by the veteran's memory, which several examiners 
have noted to be unreliable.  

The Board has considered the extensive private and VA medical 
records, many of which contain diagnoses of PTSD.  Each such 
diagnosis of PTSD is based on an unproven and unverified 
history of stressors provided by the veteran.  Because these 
diagnoses are based in critical part on the veteran's claims 
of stressors in service, the diagnoses are no more probative 
than the claims themselves.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  As 
discussed above, internal conflicts and inconsistency with 
more probative documentary evidence undermines the 
credibility of the veteran's hearing testimony and his other 
statements.  Thus, the Board finds that since the 
preponderance of evidence is against the claim of service 
connection for PTSD, the claim must be denied.  38 C.F.R. 
§ 3.304(f).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

ORDER

Service connection for PTSD is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


